Citation Nr: 1450665	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-34 199	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to March 16, 2011, and a disability rating in excess of 20 percent from March 16, 2011, for degenerative lumbar spine disease at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a degenerative lumbar spine disease at L4-L5 and L5-S1 and assigned the same an initial 10 percent rating. 

In June 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ). 

In August 2011, the Appeals Management Center (AMC) increased the rating assigned to the Veteran's degenerative lumbar spine disease at L4-L5 and L5-S1 to 20 percent, effective March 16, 2011.

In October 2011, the Board issued a decision that, in part, denied the claim of entitlement to an initial disability rating in excess of 10 percent prior to March 16, 2011, and granted the claim of entitlement to a disability rating in excess of 20 percent, to 40 percent, from March 16, 2011, for degenerative lumbar spine disease at L4-L5 and L5-S1. The October 2011 Board decision also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU), and such was resolved by an August 2013 Board decision. 

In June 2014, the Board, resultant to the Veteran's September 2013 request related to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), vacated the Board's October 2011 decision as it pertained to the increased rating issue for degenerative lumbar spine disease at L4-L5 and L5-S1. In July 2014, the Board remanded the issue for a new hearing, also resultant to the Veteran's September 2013 request. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

As discussed above, the Board, in October 2011, issued a decision that, in part, denied the claim of entitlement to an initial disability rating in excess of 10 percent prior to March 16, 2011, and granted the claim of entitlement to a disability rating in excess of 20 percent, to 40 percent, from March 16, 2011, for degenerative lumbar spine disease at L4-L5 and L5-S1. That decision was vacated by the June 2014 Board decision. However, in a motion received by VA on October 1, 2014, the Veteran requested that the June 2014 Board decision be vacated. In essence, the Veteran expressed his desire to let the October 2011 Board decision stand and remain in effect. The development requested by the July 2014 Board remand, scheduling the Veteran for a new Board hearing, is thus, no longer required, and the Board's action this date, renders the directives contained in the July 2014 Board remand moot.  

Accordingly, the June 2014 Board decision vacating its October 2011 decision is itself vacated, and the October 2011 Board decision remains in effect.



	                        ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




